ON REBEARING.

Spalding, J.
A reargument was granted in this case. We have carefully considered the argument so made, and find few, if any, of the authorities cited in point. The appellant strenuously insists that a decision ought to be had on the merits to end litigation.' There would be more force in this suggestion if it were likely to do so, but, for the reasons above suggested, it cannot be assumed that a different decision would result in ending litigation over the county seat. We find no reasons for changing our decision. In this connection, for information of the bar of the state, we desire to call attention to rule 32 of this court, found in 10 N. D. 1vi, 91, N. W. xii, prescribing the practice relating to applications for rehearings. In nearly every instance attorneys so applying overlook the rule, or disregard it, and submit arguments of the questions already considered and determined and new briefs. It is not intended to provide for a reargument of the whole case on a petition for rehearing, but only that counsel may show that some question decisive of the case, and duly submitted by counsel, has been overlooked by the court, or that the decision is in conflict with an express statute or controlling decision, to which the attention of the court was not *402'Called either on the original brief of oral argument, or which has been overlooked by the court; and arguments and briefs are prohibited. Many attorneys have adopted the custom of submitting in a petition for rehearing a complete brief of all .the questions originally raised. This compels the court either to ignore the petition entirely, or to re-examine the questions previously submitted and passed upon. This .practice is contrary to the purpose of the rule.
(122 N. W. 245. )
All concur.
Morgan, C. J. not participating.